department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-121985-04 date date internal_revenue_service number release date index number -------------------------------------------------------- ---------------------------------------- ----------------------------------- -------------------------------------------------- ------------------------------------------- ---------------------------------------- ----------------------------------------------------- ----------------------------------- ------------------------------------- in re ------------------------------- ------------------------------------------------- -------------------------------- ------------------------------- ------------------------------------------------------------------ legend a b dear ---------- this is in response to your request dated date for a private_letter_ruling under sec_1031 of the internal_revenue_code_of_1986 code concerning whether a qualifies as a financial_institution providing routine financial services when it loans money to its customers to acquire replacement properties in like-kind_exchanges including like-kind_exchanges in which b a related_party to a serves as a qualified_intermediary qi and whether a’s sale or offering_for_sale of properties it owns as replacement properties to customers of b in like-kind_exchanges results in a or b being treated as a disqualified_person with respect to such customers plr-121985-04 statement of facts a is a ------------ limited_partnership b is a ----------limited liability company a is the sole owner and member of b the headquarters of both a and b are located at ------- --------- ----------------------------------------------------------------------- b a disregarded_entity for federal_income_tax purposes and a file a single federal_income_tax return a and b use an accrual_method of accounting for maintaining their books_and_records and for filing their federal_income_tax returns and both use an annual_accounting_period that ends on december a is a privately held specialty finance company a’s core businesses are the acquisition of seasoned loans loans that have been in existence for a substantial period of time residential and commercial real_estate loans and the wholesale origination of small balanced commercial real_estate loans through various wholly owned limited_liability companies a also originates commercial real_estate loans and acquires real_estate investment properties throughout the united_states a holds the necessary licenses to make loans and is qualified to do business in all states as a means of providing funding and liquidity for its core business a through an affiliate issues fixed and floating rate asset-backed securities that are collateralized by mortgage loans acquired or originated by a a retains ownership of the equity classes of such securitizations a sometimes acquires and holds real_property for investment and as a consequence of its lending activities also holds real_estate owned assets that are properties acquired through foreclosure a does not hold any customer deposits and is therefore not subject_to the federal and state laws that regulate traditional banks savings and loan associations or other similar organizations a wishes to expand its business and begin offering services as a qi as defined in sec_1_1031_k_-1 in like-kind_exchange transactions intended to qualify under sec_1031 to accomplish this objective a has established b as the entity that will perform the qi services for a’s customers b intends to market its qi services through a’s existing network of mortgage and real_estate brokers and a’s existing loan customers in addition a has developed a loan program that is specifically targeted to providing financing for replacement properties in deferred and reverse like-kind_exchanges this loan program will be marketed through a’s network of independent brokers and existing loan customers and through relationships that b develops with exchange accommodation titleholders who will hold relinquished or replacement_property b does not expect to act as an exchange accommodation titleholder these loans will be offered to customers of b and to others who are not customers of b plr-121985-04 a may also offer properties that it holds in its portfolio of real_estate investments and real_estate owned properties as a source of possible replacement properties in deferred or reverse like-kind_exchanges such properties will be made available to customers of b and to others who are not customers of b statement of law and anlysis sec_1031 of the code provides for the nonrecognition_of_gain_or_loss in an exchange of properties that are held for productive use in a trade_or_business or for investment if such properties are exchanged solely for like-kind properties that are held for productive use in a trade_or_business or for investment a deferred_exchange is an exchange wherein the property to be exchanged by the taxpayer is relinquished before the replacement_property is acquired a reverse exchange is an exchange wherein the replacement_property is acquired before the property to be exchanged by the taxpayer is relinquished generally a deferred or reverse_like-kind_exchange utilizes an intermediary to hold the relinquished or acquired property before such property is transferred to the exchanging taxpayer if a taxpayer in a deferred_like-kind_exchange actually or constructively receives money or non-like-kind property before the taxpayer actually receives the replacement_property gain may be recognized on the exchange further if a taxpayer in a deferred_exchange actually or constructively receives money or non-like-kind property in the full amount of the consideration for the relinquished_property then the transaction will constitute a taxable sale and not an exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 to assist taxpayers in structuring like-kind_exchanges the sec_1031 regulations provide four safe harbors whereby taxpayers will not be in actual or constructive receipt of exchange proceeds in a deferred_like-kind_exchange security or guarantee arrangements qualified escrow accounts and qualified trusts qualified intermediaries and interest and growth factors of these four only the safe_harbor for qualified intermediaries also provides a safe_harbor against characterization of the accommodator facilitating the deferred_exchange as an agent of the taxpayer sec_1_1031_k_-1 the use of the qualified_intermediary safe_harbor further requires that the qualified_intermediary not be considered a disqualified_person with respect to the taxpayer involved in the exchange within the meaning of sec_1_1031_k_-1 sec_1_1031_k_-1 defines a disqualified_person in part as an agent of the taxpayer at the time of the transaction sec_1_1031_k_-1 provides some examples of a disqualified_person including a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the 2-year period ending on the date of the transfer of the first of the relinquished properties in a like-kind_exchange will be considered an agent of the plr-121985-04 taxpayer see sec_1_1031_k_-1 solely for this purpose however services to the taxpayer with respect to exchanges intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company are not taken into account in this case a intends to offer loans to customers to facilitate like-kind_exchanges thus in order to qualify for the exception to the disqualified_person definition a must meet two requirements a must be a financial_institution and its loan services must be considered routine financial services although the exception comprises two separate requirements the requirements are interrelated the deferred_like-kind_exchange regulations do not define the terms financial_institution or routine financial services such terms however are defined for purposes of other provisions in the code the sec_165 regulations provide a broad definition of the term financial_institution for purposes of sec_165 the term includes banks investment advisers and finance corporations a substantial part of the business of which consists of the making of loans or servicing debt obligations sec_1 c iv g the regulations under sec_1441 that deal with the obligation to withhold tax on the u s source income of nonresident_aliens define the terms financial_institution and foreign_financial_institution by reference to the definition under sec_165 sec_1_1441-1 one of the principal activities of financial institutions is the lending of money as the supreme court has stated the principal product of banks is various types of credit 374_us_321 n the tax_court has also observed that the principal businesses of banks consist s of accepting demand and time deposits and using the amounts deposited together with other funds to make loans 110_tc_349 one of the principal activities of a is to loan money to its customers to facilitate like-kind_exchange transactions this activity qualifies a as a financial_institution as that term is defined in the code in addition in exchange transactions a acts as a financial_institution providing routine financial services because making loans is a routine financial service thus a’s loaning of money to customers to facilitate like-kind_exchange transactions will not by itself cause a to be a disqualified_person however in order to qualify for the exception to the disqualified_person definition in the sec_1031 regulations a’s other activities must not cause it to be considered an agent of its customers in bollinger v 485_us_340 the supreme court reaffirmed its agency analysis previously articulated in 336_us_422 the supreme court’s agency analysis has four factors and two plr-121985-04 requirements the sum of which has become known as the ‘six national carbide factors ’ the four factors include whether the party in question operates in the name and for the account of the principal binds the principal by its actions transmits money received to the principal and whether receipt of income is attributable to the services of employees of the principal and to assets belonging to the principal the two requirements provide that the agency-principal relationship cannot be founded solely on the fact that the principal owns the agent and the business_purpose of the party in question must be the carrying on of the normal duties of an agent bollinger v commissioner u s pincite in transactions in which a sells or offers to sell properties to a customer utilizing b as a qi none of these six factors would be present thus the sale or offering_for_sale of properties by a to a customer as replacement_property by itself does not cause a the seller of the property or b acting as a qi to be considered an agent of the customer for purposes of sec_1_1031_k_-1 so long as a does not act as a real_estate broker or agent conclusions for purposes of the deferred_exchange regulations a is a financial_institution and the making of loans to customers including loans to finance the acquisition of replacement_property in a like-kind_exchange where b is the qualified_intermediary constitutes routine financial services a’s sale or offering_for_sale of properties that it owns as replacement_property in a like-kind_exchange utilizing b’s qi services makes neither a nor b the agent of a customer utilizing their services in a like-kind_exchange except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer plr-121985-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch income_tax accounting
